DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-24 & 31 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Head et al., Pub.No.: US 20080023587 A1.

Regarding claims 16 & 31, Head et al. discloses a reconnaissance rover configured for multiple agile and autonomous landings over a small body or moon, ([0031] The primary mission of a planetary lander and particularly the lander's propulsion and guidance system is to deliver the lander's payload softly and safely to the surface of the planet in the general 
a detection unit, which is configured to detect at least an environment in front of the reconnaissance rover, in the direction of a trajectory of the reconnaissance rover over a surface of the small body or moon and to provide environmental data based on the detected environment ([0058] Planetary pinpoint landing accuracy is enabled by utilizing the proven correlation-based recognition techniques of the DSMAC camera system during the descent phase. The Lander traverses over a pre-planned scene, acquires a sequence of real-time images and correlates these images with the reference map in order to determine the position of the Lander. The subsequent correlation surface directly produces a position update for the Lander in the target coordinate system, along with the correlation strength representing the probability of a correct position update. Lander motion during the flight is incorporated to improve the correlation peak detection over the scene by combining multiple image correlation results. Terrain correlation by the DSMAC camera system has accuracy consistent with reference map resolution, allowing the lander to navigate precisely to a chosen landing site.)
a processing unit, which is configured to update the trajectory based upon the provided environmental data (The decision made by the piloting function is passed to the guidance unit which then issues guidance commands 1214 to the Lander to proceed to the updated landing site. The guidance commands are also forwarded to a fuel use processor 1216 that tracks fuel consumption.) based upon the provided environmental data ([0062] “During the descent phase, hazard detection occurs in a real time environment to eliminate the chance of a catastrophic event due to a hazard impact at the specified landing site.” Hazard avoidance is also an enabling technology for an innovative mobility approach that enables a multi-kilometer powered flight, propulsive re-location, to a nearby site where additional science measurements can be repeated or taken. This new class of surface mobility can land on target sites in between hazardous terrains to reach scientifically valuable sites, to characterize resources of planetary bodies and minimize mobility requirements of a surface rover system.);  and 


Regarding claim 17, Head et al. discloses the reconnaissance rover as claimed in claim 16, wherein the drive unit is also configured to be operated in a vacuum. ([0003] This invention relates to autonomous unmanned space flight systems and planetary landers, and more specifically to a planetary lander for executing a discrete landing sequence that can land softly with pinpoint accuracy, detect and avoid hazards, and relocate by taking off and flying to different sites. Hazard avoidance and relocation enhance the mission capability of the lander. & [0035]“In order to accomplish this very difficult task for use in the `exoatmosphere` (aka space), Raytheon in conjunction with Aerojet Corporation devised a bi-propellant propulsion system that can deliver thrust with high propulsive efficiency and very high T/M ratios per nozzle (e.g. greater than 15:1). Essentially the fuel tanks were made thicker to withstand much higher pressures e.g. 1500 psi vs. 300 psi for conventional bi-propellant systems, which increases the minimum T/M ratio per nozzle by at least an order of magnitude. The EKV releases the propellant in short, high thrust pulses to perform lateral divert maneuvers to intercept the missile. The EKV propulsion system can deliver the same integrated total impulse in short, high thrust pulses as a continuous, low thrust 

Regarding claim 18, Head et al. discloses the reconnaissance rover as claimed in claim 16, wherein the updated trajectory is a polygonal chain and the reconnaissance rover is configured to perform a rotation in a horizontal plane of the reconnaissance rover at one point in the polygonal chain, in order to align itself according to the polygonal path following the point and to move along the polygonal path following the point after the rotation ([0043] FIGS. 5a and 5b are plots of lander velocity versus time to landing and cross-track error versus range to landing, respectively, comparing the conventional continuous landing sequence to the discrete landing sequence in which multiple velocity braking maneuvers and multiple lateral divert maneuvers are performed. Although it is possible and more efficient to perform each correction with a single maneuver, from an overall system or mission standpoint it may be desirable or required to perform one or both corrections iteratively.).

Regarding claim 19, Head et al. discloses the reconnaissance rover as claimed in claim 16, wherein the drive unit is additionally configured to adjust a speed of the reconnaissance rover relative to the small body or moon, to move the reconnaissance rover along the updated trajectory, a solar pressure of a sun being taken into account when adjusting the speed. ([0038] “Discrete landing sequence 104 includes performing an initial velocity braking maneuver 106 (e.g., SRM ignition and burn-out) to remove velocity at altitude (e.g. 4-5 km) quickly, coasting 108 during which the planet surface is imaged 110 and correlated to reference maps to estimate the navigation error and one or more lateral braking maneuvers 112 are performed to reduce cross-track navigation error to less than 1 km and preferably to the maximum resolution of the reference maps, and igniting the liquid bi-propellant thrusters to perform a terminal velocity braking maneuver(s) 114 to remove the remainder of the velocity and along-track navigation error just prior to landing. The initial 

Regarding claim 20, Head et al. discloses the reconnaissance rover as claimed in claim 16, wherein the detection unit is also configured to detect a relative distance of a current position of the reconnaissance rover with respect to the surface of the small body or moon and to provide said distance to the processing unit, which in turn is configured to provide the control unit with a target speed corresponding to the relative distance, the control unit being configured to interact with the drive unit to move the reconnaissance rover according to the updated trajectory ([0065] “A data fusion processor 1208 fuses the individual hazard maps to create a Global Hazard Map (GHM) 1210 which forms the basis for selection of a safe landing site. Given a specified landing site, the navigation function decides the best location to land by balancing the probability of safe landing using the GHM, the distance to the desired landing site, and residual fuel as it relates to mission requirements (i.e., being able to visit the desired number of remaining sites) and generates a navigation update 1212. The decision made by the piloting function is passed to the guidance unit which then 

Regarding claim 21, Head et al. discloses the reconnaissance rover as claimed in claim 16, also comprising an acceleration sensor which is configured to measure an acceleration of the reconnaissance rover, the processing unit being configured to provide the control unit with a speed necessary for tracking the updated trajectory based on the measured acceleration ([0032] “On a particular planet and for a given lander mass and descent velocity, the total integrated thrust or total impulse (e.g. SRM+liquid) required to remove that velocity and land safely and softly on the surface is dictated by physics i.e. the propulsion and guidance systems must remove the kinetic energy of the vehicle under the acceleration of the planet's gravity. How the available total impulse is used will affect propulsive efficiency and overall lander capability. & [0064] Hazard avoidance uses both sensors and high T/M divert and possibly lift capability of the liquid bi-propellant propulsion system. As depicted in FIG. 11, at the completion of the terminal velocity braking maneuver the Lander 1100 images the originally specified landing site 1102 to identify any surface hazards 1104 at or near the site. If a hazard is detected, the hazard avoidance system generates a navigation update and the Guidance system commands the propulsion system to perform hazard avoidance maneuvers 1106 and 1108 to divert the lander and stop it above a clear landing site where it drops the last few meters to a safe and soft landing. If necessary the lander can control the thruster to lift the lander up to a safe site. These hazard avoidance diverts consume .DELTA.V&lt;20 m/sec typically. However, to perform 

Regarding claims 22-23, Head et al. discloses he reconnaissance rover as claimed in claim 16, wherein the processing unit is configured, based on a gravitational force module of the small body or moon, when updating the trajectory to take into account;
(claim 22) at least one of a maximum velocity relative to the small body or moon, which the reconnaissance rover must not exceed, or a minimum velocity which it must not fall below,
(claim 23) that along the trajectory only torque values of less than 10-2 Nm occur in a direction facing towards or away from a center of gravity of the small body or moon. ([0032] Once the lander reaches its terminal landing altitude after parachute separation (in atmosphere, aka Mars) or solid rocket motor (SRM) separation (airless bodies, aka the Moon), the lander initiates its post-separation terminal descent to the planet's surface. On a particular planet and for a given lander mass and descent velocity, the total integrated thrust or total impulse (e.g. SRM+liquid) required to remove that velocity and land safely and softly on the surface is dictated by physics i.e. the propulsion and guidance systems must remove the kinetic energy of the vehicle under the acceleration of the planet's gravity. How the available total impulse is used will affect propulsive efficiency and overall lander capability.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Head et al., Pub.No.: US 20080023587 A1, in view of Failing, Pub.No.: US 20110302078 A1.

Regarding claim 24, Head et al. discloses the reconnaissance rover as claimed in claim 16, the reconnaissance rover comprising an energy supply system, and wherein the energy supply system has an energy storage device and an energy supply device, the energy supply system being configured to supply the drive unit with energy ([0053] FIG. 7 is a block diagram of the major modules including the propulsion module 525, payload module 600 and avionics module 605. ...the Power Subsystem 650 (one or more batteries, solar panels, and electronics to control battery charging and power distribution),” &  [0056] “The optics can be adapted as needed to the Lander application to receive optical energy 810 from a scene 815 on the planet's surface. An illuminator (not shown in FIG. 9) is a standard, though separate component, of the DSMAC system which may or may not be required for the Lander mission. If used, the illuminator would allow for night precision navigation and would allow imagery of a landing zone within a shadowed region. Non-uniformity correction 820 is applied and an image histogram 825 is computed.”).
Head et al. is not explicit on details of “the energy supply system being configured to supply the drive unit with energy”. However, Failing, US 20110302078 A1, teaches MANAGING AN ENERGY TRANSFER BETWEEN A VEHICLE AND AN ENERGY TRANSFER SYSTEM and discloses;

Regarding claims 25-27, Head et al. discloses the reconnaissance rover as claimed in claim 24. Head et al is not explicit on “to supply energy with/without solar radiation”, however, Failing, US 20110302078 A1, teaches MANAGING AN ENERGY TRANSFER BETWEEN A VEHICLE AND AN ENERGY TRANSFER SYSTEM and discloses;
wherein the energy supply device, (claim 27: together with the energy supply device), is configured
(claim 25) to supply the energy storage device and the drive unit with energy when solar radiation from a sun is present,
(claim 26) to supply the drive unit with energy in case no solar radiation from a sun is present,
(claim 27) to supply the drive unit with energy when a supply voltage delivered by the energy supply device falls below a threshold value, the threshold value being a minimum supply voltage of the drive unit
 ([0077] “As shown in FIG. 2, interface component 211 of energy transfer system 110 may be coupled to one or more energy transfer interfaces (e.g., 231, 234, 237, etc.), thereby enabling interface component 211 to supply and/or receive energy transferred over any of the interfaces (e.g., 231, 234, 237, etc.). Energy distribution component 212 of interface component 211 may control how energy is transferred over any of the interfaces (e.g. 231, 234, 237, etc.) between energy transfer system 110 and vehicle 120.” & [0257] The recommendation communicated using GUI 1000 may be determined based upon a time of day in one embodiment. For example, if it is determined that a power source (e.g., 227) of a vehicle (e.g., 120) can only generate energy for a particular duration (e.g., using a time of day to estimate an amount of remaining sunlight, using a solar sensor to estimate an amount of remaining sunlight, etc.), the recommendation may suggest to a user that a discharge be performed (e.g., for all or part of the particular duration). As another example, if it is determined that the cost of energy (e.g., to the energy transfer system as set by the utility) will reduce at a particular time (e.g., at night when the cost of energy is usually lower from a utility), the recommendation may suggest to a user that a charge be initiated at or after the particular time. & [0176] Region 841 may be used to input or configure one or 

Regarding claim 28, Head et al. discloses the reconnaissance rover as claimed in claim 24, wherein the processing unit is configured, when updating the trajectory, to take into account a landing position for the reconnaissance rover at the end of the updated trajectory or a landing position for the reconnaissance rover being below the updated trajectory on a surface of the small body or moon has a line-of-sight connection to a sun, in order to supply the energy supply device with energy by radiation from the sun ([0058] Planetary pinpoint landing accuracy is enabled by utilizing the proven correlation-based recognition techniques of the DSMAC camera system during the descent phase. The Lander traverses over a pre-planned scene, acquires a sequence of real-time images and correlates these images with the reference map in order to determine the position of the Lander. The subsequent correlation surface directly produces a position update for the Lander in the target coordinate system, along with the correlation strength representing the probability of a 

Regarding claim 29, Head et al. discloses the reconnaissance rover as claimed in claim 24.
Head et al is not explicit on “to supply/to be supplied the energy storage device with energy”, however, Failing, US 20110302078 A1, teaches MANAGING AN ENERGY TRANSFER BETWEEN A VEHICLE AND AN ENERGY TRANSFER SYSTEM and discloses, wherein at least one of the energy supply device is configured to supply the energy storage device with energy, or the energy storage device is configured to be supplied with energy from the energy supply device ([0098] As shown in FIG. 2, power management component 215 of energy transfer system 110 is capable of managing one or more energy transfers. For 

Regarding claim 30, Head et al. discloses the reconnaissance rover as claimed in claim 24.
Head et al is not explicit on “unidirectional electrical connections”, however, Failing, US 20110302078 A1, teaches MANAGING AN ENERGY TRANSFER BETWEEN A VEHICLE AND AN ENERGY TRANSFER SYSTEM and discloses, wherein the energy supply system has only unidirectional electrical connections ([0066] In one embodiment, signals communicated over energy transfer interface 132 may be analog signals, digital signals, pulse width modulated signals, some combination thereof, etc. Energy transfer interface 132 may be capable of implementing unidirectional signal communication and/or bidirectional signal communication. Energy transfer interface 132 may utilize single-ended signaling and/or differential signaling. And in one embodiment, signals communicated over signal interface 134 may be analog signals, digital signals, pulse width modulated signals, some combination thereof, etc. Signal interface 134 may be capable of implementing unidirectional signal communication and/or bidirectional signal communication. Signal interface 134 may utilize single-ended signaling and/or differential signaling.).

For claims 24-27 & 29-30 :
Failing, teaches that these features are useful in order to provide a method, computer-readable medium, and system for managing a transfer of energy (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Failing et al., with the system disclosed by Head et al. in order to provide a more efficient way to charge a vehicle (see para.[0004])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ROSEN, HAROLD	WO 2009094603 A2	SPIN-STABILIZED LANDER
Lapins; Uldis E.	US 5566909 A	System and method for deploying multiple probes
XIE, Mu-jun et al.	CN 104494845 A	model free interference on-line estimation of small celestial body detector landing control method
Wang; Mingyu		US 10800548 B2	Systems and methods for UAV docking
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665